
	
		I
		112th CONGRESS
		2d Session
		H. R. 6222
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Ms. DeLauro (for
			 herself and Mr. Larson of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act with respect to the sulfur
		  fuel content of heating oil.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Heating Oil Act of
			 2012.
		2.FindingsThe Congress finds the following:
			(1)The Energy
			 Information Administration estimates that 3.93 billion gallons of heating oil
			 were consumed in the United States in 2010, representing 7.2 percent of total
			 demand for distillate oil in the United States.
			(2)Currently, the
			 sulfur content of heating oil is the only chemical difference between heating
			 oil and highway diesel fuel. However, the State of New York will require the
			 same sulfur content for heating oil as onroad and offroad diesel fuel beginning
			 on July 1, 2012.
			(3)Since 2010, the
			 Environmental Protection Agency has limited the sulfur content of highway and
			 most nonroad diesel fuel to no more than 15 parts per million.
			(4)The Northeast
			 States for Coordinated Air Use Management estimates that heating oil represents
			 54 percent of total demand for heating oil and diesel fuel in the Northeast and
			 is the second largest source of sulfur dioxide emissions.
			(5)The Energy
			 Information Administration estimates that the United States exported 8.65
			 billion gallons of diesel fuel with a sulfur content of less than 15 parts per
			 million in 2011.
			(6)The Environmental Protection Agency
			 concluded in a 2008 report that reducing sulfur dioxide exposure yields
			 numerous health benefits.
			(7)The Northeast
			 States for Coordinated Air Use Management estimates that reducing the sulfur
			 content in heating oil will eliminate 167,000 tons of sulfur dioxide emissions,
			 and provide substantial benefits to the health and well-being of the people of
			 the United States.
			(8)The Environmental
			 Protection Agency has authority under section 111 of the Clean Air Act (42
			 U.S.C. 7411) to limit the sulfur content of heating oil used in stationary
			 sources.
			(9)The Brookhaven National Laboratory
			 estimates that reducing the sulfur content of heating oil will improve overall
			 heating system efficiency and longevity, and save as much as $200 million per
			 year in system maintenance costs.
			3.Sulfur content of
			 heating oil
			(a)AmendmentPart A of title I of the Clean Air Act (42
			 U.S.C. 7401 et seq.) is amended by adding at the end the following:
				
					132.Sulfur content
				of heating oil
						(a)Heating oil
				definedIn this section, the
				term heating oil means any number 1 distillate, number 2 dyed
				distillate, or non-petroleum diesel blend that—
							(1)is sold for use in
				furnaces, boilers, stationary diesel engines, or similar applications;
				and
							(2)is commonly or
				commercially known or sold as heating oil or fuel oil or using a similar trade
				name.
							(b)Requirement
							(1)In
				generalEffective June 1, 2016, no person shall manufacture,
				sell, supply, offer for sale or supply, dispense, transport, or introduce into
				commerce heating oil which contains a concentration of sulfur in excess
				of—
								(A)15 parts per
				million; or
								(B)a lesser
				concentration established under subsection (c).
								(2)Early use
				credits
								(A)In
				generalThe Administrator
				may, by regulation, provide for the issuance of credits to refiners and
				importers for amounts of heating oil manufactured or imported before June 1,
				2016, in accordance with the limitation described in paragraph (1).
								(B)Use;
				transferAny regulations promulgated under subparagraph (A) shall
				provide that a refiner or importer who is issued credits may use such credits,
				or transfer all or a portion of such credits to another refiner or importer for
				use, for the purpose of complying with this subsection.
								(C)LimitationAny
				credit issued under this paragraph shall expire on June 1, 2019, and may not be
				used to comply with this subsection on or after such date.
								(c)Authority To
				require lesser concentration
							(1)AuthoritySubject
				to paragraph (2), the Administrator may by regulation reduce the concentration
				of sulfur in heating oil permissible under subsection (b) to the extent
				necessary to ensure that such concentration is not reasonably anticipated to
				endanger the public health or welfare.
							(2)LimitationParagraph
				(1) does not authorize the Administrator to reduce the concentration of sulfur
				in heating oil permissible under subsection (b) to any concentration lower than
				the concentration of sulfur in diesel fuel permissible under section 211.
							(d)Waiver
				authority
							(1)In
				generalThe Administrator may temporarily waive the requirements
				of this section in whole or in part if, after consultation with, and
				concurrence by, the Secretary of Energy, the Administrator determines that,
				with respect to heating oil, the criteria listed in subclauses (I) through
				(III) of section 211(c)(4)(C)(ii) are met.
							(2)Limitation and
				requirementsAny waiver under paragraph (1) shall be subject to
				the limitations and requirements applicable to waivers under subclauses (I)
				through (V) of section 211(c)(4)(C)(iii). For purposes of the preceding
				sentence, the reference in section 211(c)(4)(C)(iii)(IV) to the motor fuel
				distribution system is deemed to refer to the heating oil distribution
				system.
							(e)Heating oil
				manufactured by small refineriesThe Administrator may waive one or more
				requirements of this section with respect to any heating oil manufactured by a
				small refinery (as defined in section 211(o)(1)(K)). The period of a waiver
				under this subsection shall terminate not later than June 1, 2019.
						(f)Penalties and
				injunctionsThe provisions of section 211(d) shall apply to a
				violation of this section or the regulations thereunder to the same extent and
				in the same manner as such provisions apply to a violation of section 211(i) or
				the regulations
				thereunder.
						.
			(b)RegulationsNot later than 24 months after the date of
			 the enactment of this Act, the Administrator of the Environmental Protection
			 Agency shall issue a final regulation to implement and enforce section 132 of
			 the Clean Air Act, as added by subsection (a).
			
